Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed December 23, 2021 is acknowledged.  Claims 3-4 and 10 are cancelled. Claims 1, 5, 7-9 and 11-13 are amended. Claims 32-33 are newly added. Claims 1-2, 5-9, 11-31 and new claims 32-33 are pending. Claims 6 and 15-27 are withdrawn with traverse (filed 3/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 25, 2021.
3.	Claims 1-2, 5, 7-9, 11-14 and 28-33 are under examination with respect to SEQ ID NOs: 1 and 4 encoding for SEQ ID NOs: 3 and 6 respectively in this office action.
4.	Applicant’s arguments filed on December 23, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/25/2016 and 7/14/2017. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2016-229355 and JAPAN 2017-138142 07/14/2017 applications as required by 37 CFR 1.55.

Specification
6.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 

Claim Rejections/Objections Withdrawn
7.	The objection to claim 11 is withdrawn in response to Applicant’s amendment to the specification. 
The rejection of claims 3-4, 7 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 3-4
The rejection of claims 3-4, 7 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 3-4.
The rejection of claims 1-4, 7-14 and 28-31 under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (Stem Cell Res. Thera., 2013; 4:94. stemcellres.com/4/4/94) as evidenced by Zhao et al. (J. Biol. Chem. 2014, 289; 11945-11951) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 3-4.
The rejection of claims 1-3, 8-14 and 28-31 under 35 U.S.C. 102(a)(1) as being anticipated by Collin et al. (Stem Cell 2016; 34:311-321) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 3-4.
The rejection of claim 5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song et al. (2013) as evidenced by Zhao et al. (2014) applies to claims 1-4, 7-14 and 28-31 set forth above, and further as evidenced by or  in view of the Factsheet of Human ISL-1 gene ID: 3670 (NC_000005.10), the Factsheet of Murine ISL-1 gene ID:16392 ((NC_000079.6) and Eggan et al. (US9770471) is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 7-14 and 28-31 under 35 U.S.C. 103 as being unpatentable over Song et al. (2013) as evidenced by Zhao et al. (2014), the Factsheet of Human ISL-1 gene ID: 3670 (NC_000005.10), the Factsheet of Murine ISL-1 gene ID:16392 ((NC_000079.6) and Eggan et al. (US9770471) applies to claim 5 set forth above, and further in view of Collin et al. (Stem Cell 2016; 34:311-321) and Jones et al. (Curr. Opin. Biotechnol. 2016; 40:133-138) is withdrawn in response to Applicant’s amendment to the claim.

Claim Rejections/Objections Maintained
In view of the amendment filed on December 23, 2021, the following rejections are maintained.
Claim Objections
8.	Claims 1, 5 and 7 are objected to because of the following informalities:  The recitation “ISL1 gene” should be “ISL1 gene” because a gene symbol should be italic. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 8-9, 11-14 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10-11 of the response, Applicant argues that the rejection should be withdrawn in view of amendment to the claims.
Applicant' s arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. The limitation “the ISL1 gene is modified to attenuate ISL1 gene expression” recited in claim 1 is a relative phrase which renders the claim indefinite.  The phrase "attenuate ….expression" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “modified” and “modified to attenuate ISL1 gene expression”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as “modified to attenuate ISL1 gene expression” as recited in the claim, which renders the claim indefinite. 
ii. The rest of the claims are indefinite as depending from an indefinite claim 1.
Accordingly, the rejection of claims 1-2, 5, 8-9, 11-14 and 28-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 


Claim Rejections - 35 USC § 112

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8-9, 11-14 and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-2, 5, 8-9, 11-14 and 28-33 encompass a genus of retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells with a genus of modified ISL1 gene to attenuate ISL1 expression. Claim 5 encompass a genus of nucleotide sequence set forth in SEQ ID NO:1, 4, or 7 or variants thereof by deletion, addition, insertion or substitution of one or two nucleotides.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of modified ISL1 gene to attenuate ISL1 expression and the claimed genus of nucleotide sequence set forth in SEQ ID NO:1, 4, or 7 or variants thereof by deletion, addition, insertion or substitution of one or two nucleotides because:
i. The structural and functional relationship or correlation between the claimed modified ISL1 gene to attenuate ISL1 expression and the claimed genus of nucleotide sequence set forth in SEQ ID NO:1, 4, or 7 or variants thereof by deletion, addition, insertion or substitution of one or two nucleotides in the claimed retinal progenitor cells/photoreceptor precursor cells/photoreceptor cells and human/mouse retinal cells differentiated from the ISL1 gene-deleted human ES cells or ISL1 gene-deleted mouse iPS cells is unknown. 
The claims encompass a genus of structurally and functionally undefined modified ISL1 gene to attenuate ISL1 expression in retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells. The limitation “a nucleotide sequence set forth in SEQ ID NO:1, 4, or 7” includes fragments within SEQ ID NO:1, 4 or 7. Further the limitation of “a nucleotide sequence having a nucleotide sequence modified from….SEQ ID NO:1, 4 or 7 by deletion, addition, insertion or substitution of one or two nucleotides encompass structurally and functionally undefined variants of SEQ ID NO: 1, 4 or 7 .
ii. As previously made of record, the specification only describes mouse retinal cells differentiated from mouse iPS cells having an Nr1::eGFP reporter, wherein the function of an ISL1 and/or BhIhb4  gene in the mouse iPS cells is deleted using a CRISPR/Cas9 system (ISL1 gene-deleted mouse iPS cells, BhIhb4 gene-deleted mouse iPS cells or ISL1 & BhIhb4  gene-deleted mouse iPS cells) (Examples 3-5) or human retinal cells differentiated from human ES cells (Kh-ES1 cells) wherein the function of an ISL1 gene in the human ES cells is deleted using a CRISPR/Cas9 system (ISL1 gene-deleted human ES cells) (Examples 6-9). 
iii. The specification has not disclosed sufficient species for the broad genus of modified ISL1 gene to attenuate ISL1 expression and the claimed genus of nucleotide sequence set forth in SEQ ID NO:1, 4, or 7 including fragments thereof or variants thereof by deletion, addition, insertion or substitution of one or two nucleotides in the claimed retinal progenitor cells/photoreceptor precursor cells/photoreceptor cells. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed modified ISL1 gene to attenuate ISL1 expression and the claimed genus of nucleotide sequence set forth in SEQ ID NO:1, 4, or 7 or variants thereof by deletion, addition, insertion or substitution of one or two nucleotides in the claimed retinal progenitor cells/photoreceptor precursor cells/photoreceptor cells. 
iv. The specification fails to teach the detailed structures and sequences and characteristics for the claimed modified ISL1 gene to attenuate ISL1 expression and the claimed genus of nucleotide sequence set forth in SEQ ID NO:1, 4, or 7 including fragments thereof or variants thereof by deletion, addition, insertion or substitution of one or two nucleotides in the claimed retinal progenitor cells/photoreceptor precursor cells/photoreceptor cells.
Since the common characteristics/features of other modified ISL1 gene to attenuate ISL1 expression and other nucleotide sequence comprising fragments within SEQ ID NO:1, 4, or 7 or variants thereof by deletion, addition, insertion or substitution of one or two nucleotides in the claimed retinal progenitor cells/photoreceptor precursor cells/photoreceptor cells are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously), Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously) and Bassett et al. (Trends in Neurosci. 2012; 35:565-573), Jones et al. (Curr. Opin. Biotechnol. 2016; 40:133-138) Assawachannanont (Stem Cell Rept. 2014; 2:662-674, as in IDS), Elshatory et al. (J. Neurosci. 2007; 27:12707-12720, as in IDS) and Kuwahara (Nat. Commun. 2015; DOI:10.1038/ncomms7285, as in IDS).
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics of the claimed modified ISL1 gene to attenuate ISL1 expression and the claimed genus of nucleotide sequence set forth in SEQ ID NO:1, 4, or 7 or variants thereof by deletion, addition, insertion or substitution of one or two nucleotides in the claimed retinal progenitor cells/photoreceptor precursor cells/photoreceptor cells , the specification does not provide adequate written description of the genus of retinal progenitor cells/photoreceptor precursor cells/photoreceptor cells with the claimed genus of modified ISL1 gene to attenuate ISL1 expression and the claimed genus of polynucleotides comprising fragments within SEQ ID NO:1, 4, or 7 or variants of SEQ ID NO:1, 4 or 7 by deletion, addition, insertion or substitution of one or two nucleotides. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of retinal progenitor cells/photoreceptor precursor cells/photoreceptor cells with the claimed genus of modified ISL1 gene to attenuate ISL1 expression and the claimed genus of polynucleotides comprising fragments within SEQ ID NO:1, 4, or 7 or variants of SEQ ID NO:1, 4 or 7 by deletion, addition, insertion or substitution of one or two nucleotides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed cell population and the claimed culture, pharmaceutical composition or therapeutic agent comprising the claimed cell population have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-2, 5, 8-9, 11-14 and 28-33  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

 New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on December 23, 2021.
	
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2, 7-9, 11-14 and 28-33 are rejected under 35 U.S.C. 103 as obvious over Park et al. (US2011/0223140, published Sep 15, 2011, filed Oct 6, 2010; was issued as US9359592; The citations are based on US2011/0223140) in view of Bejarano-Escobar et al. (Exp. Eye Res. 2015, 138;22-31. dx.doi.org/10.1016/j.exer.2015.06.021), Elshatory et al. (J. Neurosci. 2007; 27:12707-12720, as in IDS) and Jones et al. (Curr. Opin. Biotechnol. 2016; 40:133-138, cited previously).
Claims 1-2, 7-9, 11-14 and 28-33 as amended are a cell population for transplant, comprising retinal cells with a modified bipolar cell-regulating gene, wherein the retinal cells are one or more selected from the group consisting of retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells; and the modified bipolar-cell-regulating gene is an ISL1 gene, and the ISL1 gene is modified to attenuate or inactivate ISL1 gene expression.
Park et al. (US2011/0223140) teaches a cell population for transplant, comprising retinal cells including human retinal cells that are retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells and a culture, a pharmaceutical and therapeutic agent comprising the cell population, wherein the retinal cells are derived from pluripotent stem cells including embryonic stem cells (ESCs) and induced pluripotent stem cells (iPSCs) (see abstract; paragraphs [0227]-[0234]; [0238]-[0254]; [0106]-[0108]; [0142]-[0147]; [0170]; [0173] examples 1-8, claims 1-28). Park teaches that the retinal progenitor cells are Chx10-positive cells, the photoreceptor precursor cells are Crx-positive cells and the photoreceptor cells are Recoverin-positive cells as in claim 11(see abstract; paragraphs [0227]-[0234]; [0238]-[0254]; [0106]-[0108]; [0142]-[0147]; [0170]; [0173] examples 1-8, claims 1-28.). Park also teaches that a sum of retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells is 10% or more in the cell population for transplant and a functional integration rate is 10% or more as in claims 12-13 (see paragraphs [0193]; [0213]; [0238]) as evidenced by Gonzalez-Cordero et al. (see abstract; p.743-744; Nat. Biotechnol. 2013; 31:741-749).  Park also teaches that the cell population is in a form of cell suspension or cell aggregates as in claims 2 and 32 Collin teaches that the cell population is in a form of cell suspension or cell aggregate as in claim 2 because retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells are cultured in a form of cell sheet (see paragraphs [0215]-[0220]). Park also teaches a cell culture comprising the cell population and a medium to maintain viability as in claim 14 (see paragraphs [0227]-[0230]) and a pharmaceutical composition or therapeutic agent comprising the cell population for treatment of retinal disorders or retinal damages wherein the pharmaceutic composition or therapeutic agent is in a form of cell sheet as in claims 28-31 (see paragraphs [0001]; [0010]; [0249]-[0254], [0278]-[0326], examples 2-8). 
But Park does not teach a modified ISL1 gene to attenuate or inactivate ISL1 gene expression within the claimed retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells as recited in claim 1. 
The difference between the claimed cell population and the cell population disclosed by Park is with a modified ISL1 gene to attenuate or inactivate ISL1 gene expression. 
While Park does not teach a modified ISL1 gene to attenuate or inactivate ISL1 gene expression within the claimed retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells as recited in claim 1, Bejarano-Escobar et al., Elshatory et al. and Jones et al. teach these limitations and provide motivation and an expectation of success in isolating retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells with a deleted ISL1 gene or a modified ISL1 gene that inactivates ISL1 gene expression as in claim 1. In particular, Bejarano-Escobar et al. teach that ISL1 mRNA and protein is never detected in the photoreceptor layer (see p. 29, 2nd col., 4.5 Isl1 expression in the photoreceptor cell layer). Elshatory et al. teach an Islet-1 (ISL-1)-deleted retina from ISL-1-conditional knockout mice and that the Islet-1 (Isl1)-deleted retina contains a cell population comprising retinal cells including retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells with a deletion of ISL-1 gene and that the deletion of ISL-1 only affects and controls the numbers of different types of retinal cells but does not affect their development. Jones et al. teach that genetic engineering hPSCs by CRSPR methods provides genetic correction and functional switch to control the function of differentiated cells can achieve optimal therapeutic outcomes for cell transplant and therapy (see p. 135-136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Bejarano-Escobar, Elshatory and Jones with the teaching of Park to make a cell population for transplant comprising retinal cells that are retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells with a deleted ISL1 gene or a modified ISL1 gene that inactivates ISL1 gene expression as in claim 1 with an expectation of success because Park teaches a cell population comprising the claimed retinal cells that are retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells, while Bejarano-Escobar teaches that ISL1 mRNA and protein is never detected in the photoreceptor layer, Elshatory teaches an Islet-1 (ISL-1)-deleted retina from ISL-1-conditional knockout mice and that the Islet-1 (ISL-1)-deleted retina contains a cell population comprising retinal cells including retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells with a deletion of ISL-1 gene, and Jones teaches that genomic editing of hPSCs including hESCs and iPSCs, and their differentiated cells broadens the use of hPSCs in developing human therapeutics and treatment of diseases. In this combination, both Park’s cell population and Bejarano-Escobar, Elshatory and Jones’s cell population are performing the same functions in treatment of retinal diseases they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Park’s cell population comprising retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells using and isolating ISL-1-deleted cell population comprising retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells from an Islet-1 (ISL-1)-deleted retina from ISL-1-conditional knockout mice taught by Bejarano-Escobar, Elshatory’s  and Jones, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would obtain an ISL-1 gene-deleted cell population comprising retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells with a deletion ISL-1 gene for treating different retinal diseases because ISL-1 protein cannot be detected in the photoreceptor layer and the deletion of ISL-1 gene does not affect retinal development.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results because the results are expected, and a skilled artisan would have been motivated to broaden the use and application of the claimed invention by using retinal cells with a deletion of ISL1 gene in the claimed cell population. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

13.	Claim 5 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US2011/0223140; was issued as US9359592) in view of Bejarano-Escobar et al. (2015), Elshatory et al. (2007) and Jones et al. (2016) as applies to claims 1-2, 7-9, 11-14 and 28-33 set forth above, and further in view of the Factsheet of Human ISL-1 gene ID: 3670 (NC_000005.10, cited previously), the Factsheet of Murine ISL-1 gene ID:16392 ((NC_000079.6, cited previously) and Eggan et al. (US Patent No. 9770471, cited previously).
Park, Bejarano-Escobar, Elshatory and Jones are set forth above but do not teach that the ISL-1 gene in ISL-1 KO disclosed by Bejarano-Escobar or Elshatory a has a nucleotide of SEQ ID NO: 1 or 4 or 7 in claim 5. The factsheet of human Isl-1 gene and the factsheet of mouse Isl-1 gene teach that ISL1 gene having GenBank Gene ID: 3670 or 16392 has a polynucleotide of SEQ ID NO:1 or 4 and encode the amino acid sequence of SEQ ID NO:3 or 6 respectively (see p. 1-2 of the factsheets) and the ISL1 gene having a polynucleotide of SEQ ID NO:1 or 4 respectively as evidenced by Eggan et al. (US9770471 see sequence alignment below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of the factsheet of human Isl-1 gene, the factsheet of mouse Isl-1 gene and Eggan with the teaching of Park, Bejarano-Escobar, Elshatory and Jones to make the claimed cell population for transplant comprising retinal cells with a deletion of  ISL1 gene wherein the ISL1 gene has a polynucleotide of SEQ ID NO:1 or 4 with an expectation of success because the ISL1 gene has a polynucleotide of SEQ ID NO:1 or 4 are known and taught by the factsheets and Eggan, and Park, Bejarano-Escobar, Elshatory and Jones the claimed cell population comprising retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells with a deletion ISL-1 gene for treating different retinal diseases. In this combination, both Park, Bejarano-Escobar, Elshatory and Jones’ ISL1 gene and the factsheet and Eggan’s ISL1 gene are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Park, Bejarano-Escobar, Elshatory and Jones’ ISL1 gene using the factsheet and Eggan’s ISL1 gene, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would inactivate ISL1 gene expression in retinal progenitor cells, photoreceptor precursor cells and photoreceptor cells that are used for treatment of retinal diseases.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Conclusion

14.	NO CLAIM IS ALLOWED.


ISL1 gene (paragraphs [0138]-[0155])
Human ISL1 gene at a human chromosomal position (locus) "5q11.1" or "15q24.3"
genomic SEQ ID NO:1 (Accesssion No. 3670 (NC_000005.10))
exon nucleotide sequence: SEQ ID NO:2 (Accession No.: NM_002202.2)
Positions 549-1598 of SEQ ID NO:2 encoding SEQ ID NO:3 (Accession No.: NP_002193.2)
Human ISL1 protein
SEQ ID NO:3 (Accession No.: NP_002193.2)

Murine ISL1 gene at a Murine chromosomal position "13D2.3"
genomic SEQ ID NO:4 (Accession No.:16392 (NC_000079.6))
exon nucleotide sequence: SEQ ID NO:5 (Accession No.:NM_021459.4)
positions 267-1316 of SEQ ID NO:5 encoding SEQ ID NO:6 (Accession No.:NP_067434.3) 
Murine ISL1 protein
SEQ ID NO:6 (Accession No.:NP_067434.3)


Human ISL2 gene (ISL1 subtype)
genomic SEQ ID NO:7 (Accession No.:64843(NC_00015.10))
exon nucleotide sequence: SEQ ID NO:8 (Accession No.: NM_145805)
positions 161-1240 of SEQ ID NO:8 encoding SEQ ID NO:9 (Accession No.:NP_665804.1)
Human ISL2 protein
SEQ ID NO:9 (Accession No.:NP_665804.1)

BHLHE23 gene (paragraphs [0156]-[0170])
Human BHLHE23 gene at a human chromosomal position "20q13.33"
genomic SEQ ID NO:10 (Accession No.:128408 (NC_000020.11))
exon nucleotide sequence: SEQ ID NO:11 (Accession No.NM_080606)
positions 262-987 of SEQ ID NO:11 encoding SEQ ID NO:12 (Accession No.:NP_542173.2)
human BHLHE23 protein
SEQ ID NO:12(Accession No.:NP_542173.2)

Murine BHLHE23 (BhIhb4 gene) gene at a murine chromosomal position "2103.34 cM"
genomic SEQ ID NO:13 (Accession No.:140489 (NC_000068.7))
exon nucleotide sequence: SEQ ID NO:14 (Accession No.:NM_080641.5)
positions 158-829 of SEQ ID NO:14 encoding SEQ ID NO:15 (Accession No.:NP_542372.2)
Murine BHLHE23 protein 
SEQ ID NO:15 (Accession No.:NP_542372.2)

Sequence alignment
SEQ ID NO:3	  1 MGDMGDPPKKKRLISLCVGCGNQIHDQYILRVSPDLEWHAACLKCAECNQYLDESCTCFV 60
SEQ ID NO:6	  1 MGDMGDPPKKKRLISLCVGCGNQIHDQYILRVSPDLEWHAACLKCAECNQYLDESCTCFV 60

SEQ ID NO:3	 61 RDGKTYCKRDYIRLYGIKCAKCSIGFSKNDFVMRARSKVYHIECFRCVACSRQLIPGDEF 120
SEQ ID NO:6	 61 RDGKTYCKRDYIRLYGIKCAKCSIGFSKNDFVMRARSKVYHIECFRCVACSRQLIPGDEF 120

SEQ ID NO:3	121 ALREDGLFCRADHDVVERASLGAGDPLSPLHPARPLQMAAEPISARQPALRPHVHKQPEK 180
SEQ ID NO:6	121 ALREDGLFCRADHDVVERASLGAGDPLSPLHPARPLQMAAEPISARQPALRPHVHKQPEK 180

SEQ ID NO:3	181 TTRVRTVLNEKQLHTLRTCYAANPRPDALMKEQLVEMTGLSPRVIRVWFQNKRCKDKKRS 240
SEQ ID NO:6	181 TTRVRTVLNEKQLHTLRTCYAANPRPDALMKEQLVEMTGLSPRVIRVWFQNKRCKDKKRS 240

SEQ ID NO:3	241 IMMKQLQQQQPNDKTNIQGMTGTPMVAASPERHDGGLQANPVEVQSYQPPWKVLSDFALQ 300
SEQ ID NO:6	241 IMMKQLQQQQPNDKTNIQGMTGTPMVAASPERHDGGLQANPVEVQSYQPPWKVLSDFALQ 300

SEQ ID NO:3	301 SDIDQPAFQQLVNFSEGGPGSNSTGSEVASMSSQLPDTPNSMVASPIEA 349
SEQ ID NO:6	301 SDIDQPAFQQLVNFSEGGPGSNSTGSEVASMSSQLPDTPNSMVASPIEA 349
		
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. (Development, 2008; 135; 1981-1990, doi:10.1242/dev.010751) teach an Islet-1 (Isl1)-deleted retina from Isl1-conditional knockout mice. The deletion of Isl1 results in reduction of retinal ganglion cells (RGCs) (see p. 134-135). The Islet-1 (Isl1)-deleted retina disclosed by Pan meets the limitation of the claimed cell population comprising retinal cells with a modified cell-regulating gene, Isl-1 gene recited in claims 1-4, 7-8, 10-13, 28 and 30.
Bramblett et al. (Neuron 2004; 43:779-793, as in IDS) teach a Bhlhb4-deleted retina from Isl1-conditional knockout mice. The deletion of Bhlhb4results in reduction of rod bipolar cells (RB) (see abstract; p. 782-791). The Bhlhb4-deleted deleted retina disclosed by Bramblett meets the limitation of the claimed cell population comprising retinal cells with a modified cell-regulating gene, Bhlhb4 gene, recited in claims 1-4, 7-8, 10-13, 28 and 30.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
April 9, 2022 



/CHANG-YU WANG/Primary Examiner, Art Unit 1649